Citation Nr: 0212022	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation residuals of low back 
sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from June 1976 to February 
1980.  This matter originally came to the Board of Veterans' 
Appeals (Board) from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  In that decision the RO increased the 
disability rating for the residuals of low back pain from 
zero to 10 percent.  The veteran perfected an appeal of the 
March 1997 decision.

In January 2000, the Board remanded the case for additional 
development.  


REMAND

Subsequent to the Board's remand, a May 2002 rating action 
denied service connection for lumbar disc herniation and 
degenerative disease.  A Form 646 received in August 2002 
from the veteran's representative expressed disagreement with 
that rating decision.  As this was received with one year of 
notice of the May 2002 rating decision, the Board construes 
the August 2002 Form 646 as a timely notice of disagreement 
with respect to the denial of service connection for lumbar 
disc herniation and degenerative disease.

In such cases, there is authority determining that the 
appellate process has commenced and that the appellant is 
entitled to a statement of the case on the issue.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

In this case, while the Board does not have jurisdiction to 
decide the issue under the aforementioned guidance, the issue 
of entitlement to service connection for lumbar disc 
herniation and degenerative disease is to be remanded to the 
RO for additional action.

Inasmuch as the present claim for an increased evaluation for 
residuals of low back sprain depends on whether any 
additional lower back pathology is service connected, the 
issue of entitlement to service connection for lumbar disc 
herniation and degenerative disease is inextricably 
intertwined with the current issue on appeal, and must be 
resolved prior to the Board's consideration of the increased 
rating claim.

Accordingly, this case is REMANDED for the following action:

The RO should issue a statement of the 
case addressing the issue of whether the 
veteran merits service connection for 
lumbar disc herniation and degenerative 
disease and provide the appropriate law 
and regulations; the RO should, with the 
promulgation of the statement of the 
case, inform the appellant that to 
complete the appellate process he should 
complete a timely VA Form 9, Substantive 
Appeal, and forward it to the RO.

An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




